Citation Nr: 1410690	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-04 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posterior compartment syndrome (PCS) / exertional compartment syndrome (ECS).

2.  Entitlement to service connection for a back disability, to include lumbar disc disease with lumbar stenosis and arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to October 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In March 2012, the Board remanded the reopened issues on appeal for additional development.

The introduction to the March 2012 Board remand explained that the Veteran's contentions required characterization of the service connection claim on appeal to broadly contemplate both the diagnosis of PCS and the diagnosis of lumbar disc disease.  In that remand, the Board characterized the appeal as featuring a single issue encompassing both diagnoses.  Pursuant to the March 2012 remand a comprehensive January 2013 VA examination resolved some of the diagnostic ambiguity concerning the Veteran's leg and back disabilities.  As the two diagnoses require varying dispositions, the Board has recharacterized the Veteran's claim as featuring two separate issues.


FINDINGS OF FACT

1.  The Veteran's PCS/ECS is not shown by clear and unmistakable evidence to have pre-existed the Veteran's service.

2.  Competent and credible evidence relates the Veteran's PCS/ECS to his service.

3.  A lumbar spine disability, to include lumbar disc disease with lumbar stenosis and arthritis, was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that any such disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for PCS/ECS is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

2.  Service connection for a lumbar spine disability, to include lumbar disc disease with lumbar stenosis and arthritis, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for PCS/ECS and a lumbar spine disability prior to its initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he has been prejudiced by a notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a pertinent VA examination in January 2013 in accordance with the Board's March 2012 remand directives.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues on appeal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

The Board notes that the directives of the Board's March 2012 remand have been substantially completed.  The resultant January 2013 VA examination report is adequate for the purposes of this appeal.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disease diagnosed after discharge will be service connected if all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §  3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in VA's electronic data storage systems, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran's STRs show that on June 1976 service entrance physical examination, clinical evaluations of his lower extremities, spine or other musculoskeletal systems, and neurologic systems were normal.  In the associated report of medical history, the Veteran also reported he was in good health.

In June and July 1976, the Veteran was treated on three occasions for back pain.  A July 1976 x-ray of the lumbar and thoracic spines was normal.  In April 1977, he began to complain of pain in both legs after running; pes planus was diagnosed.  In May 1977, he reported that he had experienced pain in his calves and ankle after running "all his life."  He was then referred to the Gorgas Orthopaedic Outpatient Clinic in Panama for evaluation.  During this evaluation, he reported that he had never been an athlete and experienced "multiple problems through basic and advanced individual training with both lower extremities associated with only a minimal amount of exercise."  His past medical/family history was unremarkable.  After a physical examination, the orthopedist diagnosed moderate to severe, bilateral PCS.

On June 1977 medical examination, the Veteran reported that he had been healthy as a child and as an adult, and first noticed bilateral calf pain during basic combat training.  Thereafter, he was excused from running more than 2 to 3 blocks at a time.  Physical examinations and diagnostic testing were essentially normal; severe bilateral PCS was diagnosed.  It was additionally noted that this condition had existed prior to service and was following a natural progression of the disease.  As the Veteran was found incapable of meeting the physical requirements of military service, the physician recommended that he be presented to a Physical Evaluation Board (PEB).  A July 1977 Medical Board Proceedings report shows that the PCS line of duty determination was "Yes, EPTS" with a date of origin in "1976" and notations indicating "Yes" the disability was "Aggravated By Active Duty."

A July 1977 medical examination report shows that the Veteran's spine was medically evaluated to be clinically normal at that time with no suggestion of lumbar spine abnormalities, symptoms, or diagnoses.

In an August 1977 PEB addendum opinion, the physician noted that the Veteran's medical records did not support his previous claim that his bilateral calf pain had first occurred during basic combat training.  The physician noted that his medical records showed he first presented with this problem during his tour of duty in Panama.  In September 1977, the PEB recommended that the Veteran be separated from military service without entitlement to disability benefits therefrom.

VA treatment records include a report of March 2009 electromyography (EMG), when the Veteran was found to have no electrical evidence of polyneuropathy or lumbar radiculopathy, and an April 2009 MRI which revealed he had degenerative disc disease of the lumbar spine with lumbar spinal stenosis at L2-L3 and L4-L5.  In June 2009, he reported to his primary care provider, Dr. R.A.K., that his main concern continued to be bilateral leg/calf pain.  It was noted that he had been given a diagnosis of PCS in service, and informed this was most likely congenital.  The Veteran reported that prior to service he had been very active with excellent exercise tolerance and that his current problem started when he was serving in Panama.  The Veteran's March 2009 EMG and April 2009 MRI studies were reviewed and a physical examination was conducted.  Based on the foregoing, Dr. R.A.K. stated that the Veteran's lumbar disc disease with lumbar spinal stenosis (as documented by the MRI) was the "most likely diagnosis for [his] current lower extremity complaints," and that there was nothing in the imaging studies to suggest a congenital abnormality or that he had PCS.  Dr. R.A.K. further opined that the Veteran's low back disability was "most likely due to his military service."

On July 2009 examination by a neurologist it was noted that the Veteran complained of relatively constant claudication since 1976, but that a work-up was basically negative.  The neurologist stated that the Veteran's spinal stenosis was too minimal to explain his symptoms.  Claudication was diagnosed.

On November 2009 VA examination, the Veteran complained of back pains for two years with increasing pain.  It did not radiate, but he did have pain in both legs.  He could not recall any back injuries, and stated that he was never told he had arthritis or a dislocation in the back.  He noted that he had received steroid injections in the 1980s without any relief.  It was further noted that he had 2.5 block claudication, which started in 1977.  The pain was located in his calves and relieved with rest.  The diagnoses were chronic leg pain and low back strain degenerative disc disease with no lumbar radiculopathy.  The examiner stated there was no evidence of a vascular or neuropathic condition that would lead to the Veteran's PCS, and noted that physical examination and diagnostic tests did not account for the chronic leg pain.  The examiner also stated he was not certain the Veteran had claudication despite his distant history of tobacco use (30 years earlier he had smoked 2 packs a day for 3 years), and opined that his PCS was not caused by his lumbar disc disease with stenosis and claudication.  The examiner did not provide an opinion as to whether the lumbar disc disease and/or PCS are related to the Veteran's service.

In November 2011, the Board noted that the foregoing evidence presented conflicting indications as to the nature and etiology of the Veteran's claimed disability, and requested a medical advisory opinion from the VHA.  In November 2011, a VA orthopedic surgeon stated that after reviewing the Veteran's claims file and all the imaging reports submitted, it was his opinion that the Veteran might have exertional compartment syndrome (ECS) (formerly known as PCS), and that he also had multilevel lumbar spondylosis without associated stenosis.  In response to a specific question concerning whether the diagnosed disabilities preexisted the Veteran's service, he stated that neither of these disabilities was congenital; both were acquired disabilities.  He further opined that if the Veteran had exertional compartment syndrome, it was "likely related to his service," as it appeared as though the condition had its onset in service.  Therefore, he recommended that the Veteran have his compartment pressures measured at rest and with exertion to determine whether elevated compartment pressures were noted with exertion.  The VHA expert explained that "if elevated compartment pressures are noted with exertion then the patient most likely developed this while in service...."

Regarding the multilevel lumbar spondylosis without associated stenosis, the VHA consultant stated that this condition would not lead to the Veteran's bilateral lower extremity symptoms and that the "likely development of this diagnosis was not related to his service."  He explained that there was no evidence of trauma to the Veteran's lumbar spine in service, and that the condition was more likely due to natural progression and aging.

In March 2012, the Board remanded the appeal for a VA examination in accordance with the recommendation of the VHA advisory opinion.  A January 2013 VA examination report shows that the examining medical doctor diagnosed "compartment syndrome calves."  The report includes diagnostic testing information from an orthopedic evaluation conducted in May 2012 that includes bilateral compartment measurements with exercise.  The VA examination report also includes discussion (added after the original January 2013 VA examination) of a February 2013 orthopedic consultation confirming the medical impression of "exertional compartment syndrome posterior calves...."  As part of a medical opinion, the VA examiner explained that "[e]levated pressures have been documented...."  Thus, the January 2013 VA examination report indicates that the Veteran is diagnosed with ECS meeting the condition expressed by the VHA advisory opinion such that the VHA expert asserts that the Veteran's ECS is "likely related to his service."  Furthermore, the January 2013 VA examiner also opines that the PCS/ECS is "at least as likely as not (50 percent or greater probability) incurred in or caused by" the Veteran's military service.

The January 2013 VA examination report also includes diagnosis and discussion of "Degenerative disc disease" and "Spinal Stenosis" with examination results referencing X-ray documentation of arthritis.  With regard to the spine diagnoses, the VA examiner reviewed the claims-file and concluded that these are "less likely than not  (less than 50 percent probability) incurred in or caused by" the Veteran's military service.  The VA examiner explained the rationale for this conclusion, citing that "the available medical records, and the vet's own history, indicate that these problems began after his military service."  The VA examiner noted that "[w]hile the most recent MRI does indicate DDD and spinal stenosis, the available evidence do[es] not indicate that they were service connected."  The Veteran's own account of his pertinent medical history, presented during the VA examination and documented in the report, indicated that he had "[n]o back problems while in the military" and his "[l]ow back pain began in 1991 while he was working as printer repairman and circuit board repairman."

PCS/ECS

The evidence now establishes that the Veteran is properly diagnosed with PCS/ECS, as confirmed with the appropriate testing in the most recent VA examination report.  Although the evidentiary record contains some suggestion that the disability may be congenital or may have pre-existed service, the November 2011 VHA expert advisory opinion clearly indicates that any PCS/ECS diagnosis in this case is not a congenital condition and appears to have developed during service (and the January 2011 VA examiner essentially agrees).  The STRs do not include notation of such a disability at entrance to service nor does the Board finds that the evidence otherwise clearly and unmistakably establishes that PCS/ECS pre-existed his service.  The Board finds that the presumption of soundness applies in this case, and that it has not been rebutted.

On longitudinal review of the evidence, the Board finds that the competent evidence of record, featuring the November 2011 VHA advisory medical opinion and January 2013 VA examination report, establishes that the Veteran's current PCS/ECS is etiologically linked to service.  Accordingly, the Board concludes that the evidence supports the Veteran's claim, and that service connection for PCS/ECS is warranted.

Service connection for a back disability, to include lumbar disc disease with lumbar stenosis and arthritis

It is not in dispute that the Veteran now has disc disease, stenosis, and arthritic changes of the lumbar spine.  What he still must show to establish service connection for the spinal disabilities is that they  related to his service.

The Veteran's STRs, which include reports of medical examination from the July 1977 PEB associated with his separation from active duty, show a clinically normal lumbar spine.  The Veteran's complaints of back pain in June and July 1976 were thoroughly evaluated, including with diagnostic imaging, and the assessment was a muscle strain with no suggestion of chronic disability; there is no suggestion of any back disability at the time of separation.  The Veteran's own recent accounts of his symptom history, as noted in the January 2013 VA examination report, indicate that he suffered no back injuries or symptoms during service or until many years following service.  The evidence does not indicate that any arthritis of the spine was manifested to a compensable degree in the first postservice year.

No lumbar spine disability is shown to have been manifested in service, and arthritis of the lumbar spine is not shown to have manifested to a compensable degree in the first postservice year.  Accordingly, service connection for a lumbar spine disability on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (as arthritis, under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Regarding whether the Veteran's lumbar spine disabilities are otherwise related to his service, the only competent evidence of a link between the Veteran's spinal diagnoses and his service is a single remark, without any rationale, from a general practitioner in a June 2009 VA medical report.  This comment is not accompanied by any discussion of a rationale.  The Board finds more probative the contrary medical conclusions of both the VA orthopedic surgeon in the November 2011 VHA advisory opinion and the January 2013 VA examiner.  The November 2011 VHA expert, as an orthopedic surgeon, is presumed to possess greater pertinent specialized training and expertise regarding the spine than does the general medical practitioner who authored the June 2009 medical report.  Also the medical opinions against finding a nexus are both presented with persuasive rationale consistent with the Veteran's own account of his symptom history, citing no pertinent back injuries or symptoms during service or until many years after service.  The June 2009 VA medical report presents only of a single conclusory remark without rationale to indicate nexus.  Notably, the medical opinions against the claim identify nonservice-related etiologies (natural aging process with post-service onset) considered more likely.

In the absence of credible evidence of onset of symptoms in service and continuity since, the question of whether such insidious processes such as degenerative diseases of the spine may somehow be related to remote service is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The preponderance of the probative competent evidence in the record that addresses this question weighs against the Veteran's claim.  These opinions are by medical professionals (who are competent to provide such opinions), and the opinions identified by the Board as most probative (discussed above) reflect familiarity with the entire record and are accompanied by rationale that refers to accurate factual data for support.  The Board finds that the November 2011 VHA expert's opinion and the January 2013 VA examiner's opinion are the most probative opinions on the nexus question and are more persuasive than the contrary remark on the June 2009 VA medical report.

The Veteran's own lay opinion on etiology is not competent evidence in this matter.  The matter of a nexus between military service and degenerative lumbar spine disability that emerged many years after service is a complex medical question, especially in light of existing alternative etiological factors (such as the natural aging process and post-service events).  The Veteran is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence beyond what is addressed above.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a lumbar spine disability.  Accordingly, that claim must be denied.


ORDER

The appeal seeking service connection for posterior compartment syndrome (PCS) / exertional compartment syndrome (ECS) is granted.

The appeal seeking service connection for a back disability, to include lumbar disc disease with lumbar stenosis and arthritis is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


